Detailed Action
This office action is for US application number 15/971,256 evaluates the claims as filed on October 8, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8, and 10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
With regards to Applicant’s argument that the guide plate is disclosed to be attachable to the rod-like extensions as disclosed in paragraph 36 of the present specification and the openings 108 are disclosed to be threads in paragraphs 32 and 34 of the present specification (Remarks p. 6), Examiner notes that no objections for a lack 
With regards to Applicant’s comments that the rejection is unclear as to what structures are being interpreted as specific claim limitations (Remarks p. 8 and 9), Examiner notes that the prior rejections and those provided below already go above and beyond providing claim mapping of the structures that read on the claim limitations by providing annotated figures from the cited art using boxes, arrows, and labels to identify the structure interpreted as each claimed structure. As such, Examiner is unclear as to what additional details would enhance the clarity of the rejection. That is, the drawings and annotations thereon are intended to be presented and interpreted using ordinary technical drawing techniques, e.g. edges of structures are indicated using lines, etc.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/501,983, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/501,983 fails to provide adequate support for the first arm extending outwardly and upwardly from one side of the base plate at a first angle; a second arm extending outwardly and upwardly from the base plate from the same side as the first arm at a second angle that differs from the first angle of claim 1 lines 4-7, each of the stabilizing tab and the first arm comprise a detachable rod-like extension which extends from a distal tip of each of said stabilizing tab and said first arm of claim 1 lines 16-17 that have the capabilities of claim 1 lines 19-22, and at least one of said base plate aperture, said first arm aperture and said second arm aperture is threaded of claim 6. Thus, claims 1-6, 8, and 10 are considered as of May 4, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such the guide plate. As argued by Applicant on page 6 of Remarks dated August 24, 2020, “the importance of guide plate 400 cannot be understated”. Thus, it appears that the guide plate is an essential element that is no longer positively recited in the claimed device.
Claim(s) 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 8 is/are unclear with regards to second arm is extendable in length with respect to the first arm in lines 1-2 and how the disclosed second arm is considered to be capable of extending in length as such does not appear to be disclosed using the ordinary meaning of the claim terms. Examiner is interpreting broadly and suggests amending to clarify.
Claim(s) 2-6 and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claim(s) 1-6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US 2014/0277176, hereinafter “Buchanan”) in view of Arnett et al. (US 4,959,065, hereinafter “Arnett”).
As to claims 1-3, 5, 6, 8, and 10, Buchanan discloses a bunion correcting medical device (Fig. 1) capable of correcting an inter metatarsal (IM) angle of a bone (Fig. 1) comprising: a base plate (see illustration of Fig. 2) capable of being positioned on a bottom side of the bone (Figs. 1 and 13-16); a first arm (see illustration of Fig. 2) extending outwardly and upwardly from one side of the base plate at a first angle (Figs. 2, 11, and 14); a second arm (see illustration of Fig. 2) extending outwardly and upwardly from the base plate from the same side as the first arm at a second angle (Figs. 1, 2, 11, and 14) that differs from the first angle (Figs. 3, 5, 7, 9, and 11); at least one aperture (38) in one or more of the base plate, the first arm and the second arm (Fig. 2); and a stabilizing tab (see illustration of Fig. 2) capable of preventing rotation of the bunion correcting medical device with respect to the bone (in as much as Applicant’s, i.e. due to the shape and fit around the bone as shown in at least Figs. Figs. 3, 5, 7, 9, 11, and 13-16), the stabilizing tab integrally formed with and extending from a distal end of the second arm (as defined, Fig. 2). As to claim 2, Buchanan discloses that at least a portion of the first arm is in a different plane than that of the second arm (Figs. 3, 5, 7, 9, and 11). As to claim 3, Buchanan discloses that the stabilizing tab extends from the second arm at a third angle (Figs. 3, 5, 7, 9, and 11). As to claim 5, Buchanan discloses that each of the base plate, the first arm and the second arm have an aperture (40, 48, 54) capable of use for receipt of a fastener (70, 76, 86, Figs. 1, 4, 6, 8, and 10). claim 6, Buchanan discloses that at least one of said base plate aperture, said first arm aperture and said second arm aperture is threaded (Fig. 2, ¶s 40 and 41). As to claim 8, Buchanan discloses that the second arm is capable of extending in length with respect to the first arm (in as much as Applicant’s, Fig. 2). As to claim 10, Buchanan discloses that at least one of the first arm and the second arm is curved (Figs. 3, 5, 7, 9, and 11).
Buchanan is silent to each of the stabilizing tab and the first arm comprise a detachable rod-like extension which extends from a distal tip of each of said stabilizing tab and said first arm; and wherein the detachable rod-like extensions are configured to temporarily attach to a guide plate configured to be positioned on a top side of the bone, wherein the guide plate is comprised of a base and a plurality of guide cylinders for guiding a fastener through the bone and towards an appropriate location on the base plate.
Arnett teaches a similar bone plate (Fig. 2) comprising: a base plate (see illustration of Fig. 2, Fig. 2), an arm (see illustration of Fig. 2, Fig. 2) with a stabilizing tab (see illustration of Fig. 2, Fig. 2) integrally formed with and extending from a distal end of the second arm (as defined, Fig. 2, col. 4 lines 7-8 discloses integral construction), and at least one aperture (6, 4s, Fig. 2); wherein the arm and/or stabilizing tab comprise a rod-like extension (14) that is capable of detaching (at 16, col. 4 lines 20 and 27-31) and which extends from a distal tip of said arm and/or stabilizing tab (Figs. 2 and 3) to be grasped by the thumb and forefinger to position the bone plate and is of the same material of construction as the remaining plate, has an elongated configuration with a narrowing neck portion, which allows for the rod-like extension to be twisted out or bent 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the device as disclosed by Buchanan by adding a rod-like extension to device portions useful in positioning the device such as those at the opposing end of the arm from the base as taught by Arnett in order to improve the ability to grasp the device by the thumb and forefinger (Arnett col. 4 lines 20-29) to manually position the bone plate (Buchanan ¶51) and enable such to be easily broken for removal of the rod-like extension after positioning (Arnett col. 4 lines 20-29). In forming the combination, it would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention clarify that portions useful in positioning the device of Buchanan include the distal tip of each of the first arm and stabilizing tab, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of positioning the plate partially on the plantar surface of the bone (Buchanan Fig. 13, ¶51) by handling edge 

    PNG
    media_image1.png
    421
    977
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    412
    940
    media_image2.png
    Greyscale


As to claim 4, the combination of Buchanan and Arnett discloses the invention of claim 1 and appears to show that the first angle is between 30 and 120 degrees relative to the base plate (Buchanan Figs. 1-12), and the second angle is between 30 and 120 degrees relative to the base plate (Buchanan Figs. 1-12).
The combination of Buchanan and Arnett is silent to the value of angles between the arms and base plate, i.e. the first angle being between 30 and 120 degrees relative 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the first angle and second angle of the combination of Buchanan and Arnett such that the first angle is between 30 and 120 degrees relative to the base plate and the second angle is between 30 and 120 degrees relative to the base plate since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of the combination of Buchanan and Arnett would not operate differently with the claimed angles and since the arms are disclosed the allow bending (Buchanan ¶s 38, 39, and 51) to ensure a contoured fit to the bone (Buchanan ¶51) and would function appropriately with the claimed values as such appears to be clearly shown (Buchanan Figs. 1-12). Further, Applicant places no criticality on the range claimed, indicating simply that the value is within the claimed ranges though other ranges are contemplated as possible as well (¶s 31 and 35).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775